DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.





2.	The Amendment filed on January 13, 2021, is acknowledged.




Claim Disposition

3.	Claims 1-6 and 12 have been cancelled. Claims 7-11 and 13-16 are pending. Claims 7-11 and 13-16 (in-part) under examination. Claims 7-11 and 13-16 are only being examined to the extent that they pertain to the elected subject matter of SEQ ID NO: 1.
Claim Objection

4.	Claims 7-11 and 13-16 are objected to because of the following informalities: 
Claims 7-11 and 13-16 are objected to because the claims recite non-elected subject matter.
For clarity and precision of claim language it is suggested that claim 7 is amended to read, “An isolated polynucleotide operablv linked to one or more heterologous control sequences that direct [[the]] production of [[the]] a polypeptide in an expression host, wherein the isolated polynucleotide encodes [[a]] the polypeptide selected from the group consisting of:.......”.
(a)(iii) a polypeptide having at least [[70]] 90% sequence identity to the amino acid sequence [[ mature polypeptide]] of SEQ ID NO: 2……”. See also claims 8-9 with similar language.
For clarity and precision of claim language claim 7 should be amended to recite following item c), “….wherein the polypeptide of a) and b) have alpha-amylase activity”.
Correction is required.







Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 and dependent claim 14 lack clear antecedent basis for the recitation of “the polynucleotide”.




Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 7-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “an isolated polynucleotide encoding a protein; a nucleic acid construct or expression vector with a gene encoding a protein; and method of making said protein…” (see claims 7-11 and 13-16). The instant application claims are directed to a large genus of genes and proteins with fragments, variants with the recited percent language and substitution, deletion and insertion as well as item c) in claim 7 which broadly encompasses any fragment thereof. The 
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



Double Patenting

7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple a assignees. A nonstatutory double paten ting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference cl aim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Ci r. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Ci r. 1993); In re Longi, 759 F.2d 887,225 USPQ645 (Fed. Cir.1985); In re 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§706.02(l)(l) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed incompliance with 3 7 CFR 1.321(b).

The USPTO Inter net website contains terminal disclaimer forms which may be used. Please visit www.usDto.oov/patent/Datents-forms.The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25,
PTO/SB/26, PTO/AIA /25, or PTO/AI A/26) should be used. A web-based eTerminal Disclaimer maybe filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.


The instant claims are directed to an isolated polynucleotide that encodes a protein; nucleic acid construct or expression vector with a gene encoding a protein and a method of making a protein (also a fragment thereof of the polypeptide having alpha-amylase activity, selected from the group consisting of a polypeptide having at least 70% sequence identity to SEQ ID NO:2, for example). The patented claims are directed to a non-natural nucleic acid construct, a nucleic acid construct or expression vector, a composition and method of making a protein encoded by the coding sequences set forth in for example, SEQ ID NO:20 which is encoded by SEQ ID NO:19. The competing claims in the patent are directed to non-natural nucleic acid or non-natural expression vector with at least 95% sequence identity to SEQ ID NO: 19 operably linked to a heterologous control sequence. The dependent claims in the patent align with the dependent claims in the instant application. Although the scope of the two sets of claims differ, they are obvious variations of each other, thus prima facie obvious.


Response to Arguments

9.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that new rejections have been instituted for the reasons set forth above based on amendments made to the claims. Applicant stated that the ODP rejection is premature, as a Terminal Disclaimer was not furnished the rejection remains but has been altered based on amendments made such as the addition of new claims. The claims are rejected under 112 first and 



Conclusion

10.	No claims are presently allowable.

11.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to
5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax
phone number for the organization where this application or proceeding is assigned is
571-273-8300. Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).